Exhibit 10.2





AMENDMENT TO SEVERANCE BENEFITS AGREEMENT


This Amendment to Severance Benefits Agreement (this “Amendment”) by and between
[NAME] (“Executive”), Leap Wireless International, Inc., a Delaware corporation
(“Leap”), and Cricket Communications, Inc., a Delaware corporation (“Cricket”)
(individually, a “Party” and collectively, the “Parties”) is made and entered
into effective as of _____, 2013 (the “Effective Date”). Leap and Cricket are
hereinafter collectively referred to as the “Companies.”
WHEREAS, Executive is a Senior Vice President of Cricket and is presently
employed by Cricket;
WHEREAS, the Parties previously entered into a Severance Benefits Agreement,
dated as of [DATE] (the “Current Severance Benefits Agreement”) (capitalized
terms used but not defined herein shall have the respective meanings given such
terms in the Severance Benefits Agreement), the term of which automatically
extends each December 31st for one additional year unless, not later than the
immediately preceding January 1st, Leap or Cricket shall have given notice that
the term of the agreement shall not be further extended;
WHEREAS, the Companies have notified Executive that they intend to enter into a
new Severance Benefits Agreement with Executive, effective January 1, 2014 (the
“New Severance Benefits Agreement”), to (i) provide for increased benefits to be
paid to Executive in the event of the “Involuntary Termination” of Executive in
connection with a “Change in Control” (as defined in Leap's 2004 Stock Option,
Restricted Stock and Deferred Stock Unit Plan) (such increased benefits, the
“Change-in-Control Benefits”); and (ii) reflect a revised definition of “Cause”;
WHEREAS, in connection with the Companies' plans to enter into the New Severance
Benefits Agreement with Executive, Executive was notified that the term of the
Current Severance Benefits Agreement would not extend past December 31, 2013;
WHEREAS, the Parties desire to amend and restate Attachment A of the Current
Severance Benefits Agreement to immediately provide Executive with the
additional Change-in-Control Benefits that will be included in the New Severance
Benefits Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by each Party hereto, the Parties
hereby agree as follows:
1.Attachment A to the Current Severance Benefits Agreement is amended and
restated in its entirety and replaced with Attachment A attached hereto.
2.This Amendment may be executed in two or more counterparts, all of which taken
together shall constitute one instrument.
3.In the event of any conflict between the terms of this Amendment and the terms
of the Current Severance Benefits Agreement, the terms of this Amendment shall
take precedence. Except as expressly modified hereby, the Current Severance
Benefits Agreement shall remain in full force and effect until its expiration on
December 31, 2013.











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have signed their names as of the day and year
first above written.
LEAP WIRELESS INTERNATIONAL, INC.


By:                     
Name:    
Title:     




CRICKET COMMUNICATIONS, INC.


By:                     
Name:    
Title:     


EXECUTIVE    
[NAME]











--------------------------------------------------------------------------------



ATTACHMENT A
(as amended effective ____, 2013)


Timing and Circumstances of Involuntary Termination pursuant to Section 2(a) of
Agreement
Involuntary Termination occurring other than during the period beginning ninety
(90) days prior to and ending one (1) year following a Change in Control
Involuntary Termination occurring during the period beginning ninety (90) days
prior to and ending one (1) year following a Change in Control


Amount of Lump Sum Severance Benefit in Cash
pursuant to Section 2(a)(ii) of Agreement
Sum of (i) Executive's annual base salary plus (ii) Executive's target annual
bonus
Product of 1.5 times and the sum of (i) Executive's annual base salary plus (ii)
Executive's target annual bonus
Time Period for COBRA Coverage pursuant to Section 2(a)(iii) of Agreement
One (1) year
Eighteen (18) months






